              17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 1 of
                                                      12




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                           WESTERN DISTRICT OF TEXAS
                                                                 AUSTIN DIVISION


                In re:                                                                          §
                                                                                                §
                GATSBYS MEN WEAR, LLC                                                           §           Case No. 17-10785 TMD
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 11 of the United States Bankruptcy Code was filed on
                 06/26/2017 . The case was converted to one under Chapter 7 on 04/29/2019 . The
                undersigned trustee was appointed on 05/01/2019 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 8,700.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                                 0.00
                                                  Bank service fees                                                                       0.00
                                                  Other payments to creditors                                                             0.00
                                                  Non-estate funds paid to 3rd Parties                                                    0.00
                                                  Exemptions paid to the debtor                                                           0.00
                                                  Other payments to the debtor                                                            0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 8,700.00

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
 17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 2 of
                                         12




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 08/06/2019 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,620.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,620.00 , for a total compensation of $ 1,620.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 465.10 , for total expenses of $ 465.10 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 09/25/2019                                     By:/s/RANDOLPH N. OSHEROW
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
           17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 3 of
                                                 FORM
                                                   12 1
                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                           Page:      1
                                                                    ASSET CASES                                                                                        Exhibit A
Case No:             17-10785         TMD     Judge: Tony M. Davis - Austin                                Trustee Name: RANDOLPH N. OSHEROW
Case Name:           GATSBYS MEN WEAR, LLC                                                                 Date Filed (f) or Converted (c):      04/29/19 (c)
                                                                                                           341(a) Meeting Date:                  05/31/19
 For Period Ending: 09/25/19
                                                                                                           Claims Bar Date:                      08/06/19


                                  1                                           2                       3                  4               5                            6
                                                                                             Estimated Net Value
                                                                                              (Value Determined       Property                                   Asset Fully
                                                                        Petition/              by Trustee, Less       Formally       Sale/Funds              Administered (FA)/
                          Asset Description                            Unscheduled            Liens, Exemptions,     Abandoned       Received by          Gross Value of Remaining
               (Scheduled and Unscheduled (u) Property)                  Values                and Other Costs)      OA=554(a)        the Estate                   Assets

 1. Wells Fargo checking ending 0225                                                0.00                      0.00                                0.00               FA
 2. Wells Fargo checking ending 6181                                                0.00                      0.00                                0.00               FA
 3. VOID (u)                                                                   Unknown                        0.00                                0.00               FA
 4. VOID (u)                                                                   Unknown                        0.00                                0.00               FA
 5. VOID (u)                                                                   Unknown                        0.00                                0.00               FA
 6. VOID (u)                                                                   Unknown                        0.00                                0.00               FA
 7. VOID (u)                                                                   Unknown                        0.00                                0.00               FA
 8. Security deposit Hill Country Galleria                                      3,777.68                  3,777.68                                0.00               FA
 9. VOID (u)                                                                   Unknown                        0.00                                0.00               FA
 10. VOID (u)                                                                  Unknown                        0.00                                0.00               FA
 11. VOID (u)                                                                  Unknown                        0.00                                0.00               FA
 12. VOID (u)                                                                  Unknown                        0.00                                0.00               FA
 13. Internet domain names and websites                                             1.00                      1.00                                0.00               FA
    http://www.gatsbysclothier.com
 14. Preferential transfer claims/creditors                                    Unknown                        0.00                                0.00               FA
    Ram Capital Funding, LLC
    Swift Capital
    Ace Funding Source
    Everest Funding
    Yellowstone Capital
    Payment Pro Sytems, LLC
    White Oak aka Capital Business Credit
    Capital Stack LLC
    Quarter Spot
    Kash Capital
    Cap Call, LLC
 15. Refund of $5000 Legal Fees Frederick E Walker (u)                                0.00                5,000.00                            5,000.00               FA
 16. CSH HCG RETAIL LLC REFUND (u)                                                    0.00                3,700.00                            3,700.00               FA
 17. WELLS FARGO CHECKING ENDING 6172                                                 0.00                    0.00                                0.00               FA
 18. WELLS FARGO CHECKING ENDING 6164                                                 0.00                    0.00                                0.00               FA
 19. KASH CAPITAL LLC DEFAULT JUDGMENT                                            6,000.00                    0.00                                0.00               FA
    LISTED AT $6000.00
 20. POWERLINE DEFAULT JUDGMENT                                                   6,664.00                    0.00                                0.00               FA
    LISTED AT $6664.00
 21. ASSURE FUNDING LLC DEFAULT JUDGMENT                                          1,100.00                    0.00                                0.00               FA
    LISTED AT $1100
 22. ML FACTORS FUNDING LLC                                                    35,000.00                      0.00                                0.00               FA
    LISTED AT $35,000
 23. ASSURE DEFAULT JUDGMENT                                                      5,275.00                    0.00                                0.00               FA
    LISTED AT 5275

                                                                                                                                                         Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                            $57,817.68             $12,478.68                          $8,700.00                            $0.00
                                                                                                                                                           (Total Dollar Amount
                                                                                                                                                                  in Column 6)



PFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                          Ver: 22.02b
           17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 4 of
                                                 FORM
                                                   12 1
                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page:   2
                                                              ASSET CASES                                                                     Exhibit A
Case No:            17-10785      TMD    Judge: Tony M. Davis - Austin                      Trustee Name: RANDOLPH N. OSHEROW
Case Name:          GATSBYS MEN WEAR, LLC                                                   Date Filed (f) or Converted (c):   04/29/19 (c)
                                                                                            341(a) Meeting Date:               05/31/19
                                                                                            Claims Bar Date:                   08/06/19

 _________________________________________________________________________________________________________________________
 Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

 Initial Projected Date of Final Report (TFR): 12/31/20            Current Projected Date of Final Report (TFR): 12/31/20




PFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                               Ver: 22.02b
                                    17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 5 of
                                                                            12 2
                                                                          FORM                                                                                                                           Page:      1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                     Exhibit B
  Case No:             17-10785                                                                                             Trustee Name:                       RANDOLPH N. OSHEROW
  Case Name:           GATSBYS MEN WEAR, LLC                                                                                Bank Name:                          Axos Bank
                                                                                                                            Account Number / CD #:              *******0374 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9902
  For Period Ending: 09/25/19                                                                                               Blanket Bond (per case limit):      $ 66,500,000.00
                                                                                                                            Separate Bond (if applicable):


           1              2                              3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                     Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                       0.00
          06/23/19       15        FRED A. WALKER, P.C.                           REFUND LEGAL FEES FRED WALKER                   1290-000                    5,000.00                                             5,000.00
                                   ATTORNEY AT LAW
          06/24/19       16        CSH HCG RETAIL LLC                             CSH HCG RETAIL LLC REFUND                       1290-000                    3,700.00                                             8,700.00

                                                                                                        COLUMN TOTALS                                         8,700.00                       0.00                   8,700.00
                                                                                                            Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                        Subtotal                                              8,700.00                       0.00
                                                                                                            Less: Payments to Debtors                                                        0.00
                                                                                                        Net
                                                                                                                                                              8,700.00                       0.00
                                                                                                                                                                                NET                             ACCOUNT
                                                                                                         TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                       Checking Account (Non-Interest Earn - ********0374                    8,700.00                          0.00                 8,700.00
                                                                                                                                                ------------------------    ------------------------   ------------------------
                                                                                                                                                             8,700.00                          0.00                 8,700.00
                                                                                                                                                ==============             ==============              ==============
                                                                                                                                                 (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                            Transfers)               To Debtors)                    On Hand




                                                                                                                            Page Subtotals                    8,700.00                        0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                  Ver: 22.02b
LFORM24
           17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 6 of
                                                   12

                                                                            EXHIBIT C
 Page 1                                                                                                                        Date: September 25, 2019
                                                                     ANALYSIS OF CLAIMS REGISTER

  Case Number:      17-10785                                              Claim Class Sequence
  Debtor Name:      GATSBYS MEN WEAR, LLC

 Code #            Creditor Name & Address                  Claim Class   Notes                    Scheduled               Claimed             Allowed
 000027          Jane Allen CPA                         Administrative                               $3,178.00           $3,178.00             $3,178.00
 002             907 RR 620 S, #302                      (27-1) Accounting Services
 6700-00         Austin, TX 78734                        Accountant for Debtor Company.


 000030          United States Trustee                  Administrative                                   $0.00           $4,716.28             $4,716.28
 001             903 San Jacinto Blvd., Room 230
 2950-00         Austin, TX 78701

                               Subtotal for Class Administrative                                     $3,178.00           $7,894.28             $7,894.28
 000001          Capital Stack LLC                      Secured                                          $0.00          $23,555.88                 $0.00
 050             11 Broadway, Ste 814                    (1-1) Account Number (last 4
 4210-00         New York, NY 10004                      digits):9902
                                                         claim withdrawn


 000002          Capital Stack, LLC                     Secured                                          $0.00          $23,555.88                 $0.00
 050             The Rubin Law Firm, LLC                 (2-1) Duplicates claim #1
 4210-00         11 Broadway, Suite 814                  (2-1)
                 New York, NY 10004
                                                         Account Number (last 4 digits):0257


 000009          JPMorgan Chase Bank, N.A.              Secured                                          $0.00         $476,148.21                 $0.00
 050             Vincent Serafino Geary Waddell
 4210-00         Jenevein,
                 1601 Elm Street, Ste. 4100
                 Dallas, TX 75201

 000010          Atlas Acquisitions LLC                 Secured                                          $0.00         $134,035.19                 $0.00
 050             294 Union St.
 4210-00         Hackensack, NJ 07601

 000015          Travis County                          Secured                                          $0.00           $5,008.62                 $0.00
 050             c/o Kay D. Brock
 4700-07         P.O. Box 1748
                 Austin, TX 78767

 000023          Travis County                          Secured                                          $0.00           $5,915.47                 $0.00
 050             c/o Kay D. Brock
 4700-07         P.O. Box 1748
                 Austin, TX 78767

                               Subtotal for Class Secured                                                $0.00         $668,219.25                 $0.00
 000011A         Comptroller of Public Accounts         Priority                                         $0.00          $22,371.74                 $0.00
 051             c/o Office of the Attorney General       (11-1) CLAIM W/DRAWN AS PER 2/21/19
 5800-00         Bankruptcy - Collections Division        LTR..
                 MC-008
                 PO Box 12548
                 Austin TX 78711-2548

 000013          Comptroller of Public Accounts         Priority                                         $0.00           $2,483.89                 $0.00
 051             c/o Office of the Attorney General       (13-1) CLAIM W/DRAWN AS PER 2/21/19
 5800-00         Bankruptcy - Collections Division        LTR..
                 MC-008
                 PO Box 12548



CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                Printed: 09/25/19 02:07 PM   Ver: 22.02b
           17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 7 of
                                                   12

                                                                                 EXHIBIT C
 Page 2                                                                                                                                              Date: September 25, 2019
                                                                          ANALYSIS OF CLAIMS REGISTER

  Case Number:      17-10785                                                     Claim Class Sequence
  Debtor Name:      GATSBYS MEN WEAR, LLC

 Code #            Creditor Name & Address                     Claim Class      Notes                                 Scheduled                  Claimed             Allowed
                 Austin TX 78711-2548




 000028          Comptroller of Public Accounts              Priority                                                         $0.00            $2,200.30              $2,200.30
 051             c/o Office of the Attorney General            (28-1) Sales and Use Tax. 151 (321,
 5800-00         Bankruptcy - Collections Division             322, 323)
                 MC-008
                 PO Box 12548
                 Austin TX 78711-2548

                               Subtotal for Class Priority                                                                    $0.00           $27,055.93              $2,200.30
 000004          Waterside Brands Inc                        Unsecured                                                        $0.00            $5,957.55              $5,957.55
 070             c/o Andrea Pack, Fish Hippie
 7100-00         PO Box 631
                 Mount Airy, NC 27030

 000005          Genesco Inc - DBA Johnston &                Unsecured                                                  $11,204.42            $11,204.42             $11,204.42
 070             Murphy /                                     (5-1) Account Number (last 4
 7100-00         Trask                                        digits):7387
                 1415 Murfreesboro Rd Ste 410
                 Nashville, TN 37217

 000006          DDMG Inc aka David Donahue Inc.             Unsecured                                                   $4,467.35             $4,467.35              $4,467.35
 070             901 Penhorn Ave                              (6-1) Account Number (last 4
 7100-00         Unit 8                                       digits):S001
                 Secaucus, NJ 07094

 000007          Oxford Industries                           Unsecured                                                 $211,685.41           $211,685.41            $211,685.41
 070             999 Peach Tree St NE, Ste 688
 7100-00         Atlanta, GA 30309

 000008          Robert Graham                               Unsecured                                                  $32,696.39            $32,696.39                  $0.00
 070             264 West 40th St, 8th Floor                  duplicate of 24, deny
 7100-00         New York, NY 10018

 000012          Toes On The Nose                            Unsecured                                                     $2,443.04           $2,443.04              $2,443.04
 070             1537 Monrovia Ave.                           filed as priority, goods sold, trustee reclassifying as unsecured
 7100-00         Newport Beach, CA 92663

 000014          Insignia Dress                              Unsecured                                                        $0.00            $2,291.43              $2,291.43
 070             c/o Commercial Collection Corp
 7100-00         34 Seymour St
                 Tonawanda NY 14150

 000016          WH Clothiers Inc                            Unsecured                                                   $4,517.25             $4,517.25              $4,517.25
 070             59 East Broad St
 7100-00         Hoschton, GA 30548

 000017          CSHV HCG Retail, LLC                        Unsecured                                                        $0.00           $20,528.60             $20,528.60
 070             CBRE Asset Services
 7100-00         c/o Preston Pillsbury
                 8080 Park Lane, Suite 800
                 Dallas, TX 75231




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                      Printed: 09/25/19 02:07 PM   Ver: 22.02b
           17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 8 of
                                                   12

                                                                             EXHIBIT C
 Page 3                                                                                                                         Date: September 25, 2019
                                                                      ANALYSIS OF CLAIMS REGISTER

  Case Number:      17-10785                                               Claim Class Sequence
  Debtor Name:      GATSBYS MEN WEAR, LLC

 Code #            Creditor Name & Address                Claim Class      Notes                    Scheduled               Claimed             Allowed
 000018          Hickey Freeman                         Unsecured                                    $15,129.24          $15,129.24             $15,129.24
 070             1155 CLinton Ave                        (18-1) Account Number (last 4
 7100-00         Rochester, NY 14621                     digits):6043


 000019          White Oak Commercial Finance, LLC Unsecured                                              $0.00               $0.00                  $0.00
 070             1155 Avenue of the Americas        claim has been amended to -0-
 7100-00         New York, NY 10036

 000020          JZ Richards LTD                        Unsecured                                     $9,735.09           $9,735.09              $9,735.09
 070             1880 S Flatiron Ct St H1
 7100-00         Boulder, CO 80301

 000021          Swift Financial                        Unsecured                                         $0.00          $43,510.42             $43,510.42
 070             3505 Silverside, Ste 200
 7100-00         Wilmington, DE 19810

 000022          Euler Hermes NA Insurance Co        Unsecured                                            $0.00           $7,059.82              $7,059.82
 070             Assignee for Throat Threads Apparel
 7100-00         Inc.
                 1155 Boul, Rene Levesque West #2810
                 Montreal QC H3B 2L2

 000024          Robert Graham Designs LLC              Unsecured                                         $0.00          $47,150.08             $47,150.08
 070             264 West 40th Street, 8th Floor         duplicate of 8, allow
 7100-00         Apt. # / Unit
                 New York, NY 10018

 000025          Hugo Boss                              Unsecured                                    $11,500.00          $12,404.73             $12,404.73
 070             55 Water St., 48th Floor
 7100-00         New York, NY 10041

 000026          Toes On The Nose                       Unsecured                                         $0.00           $2,443.04                  $0.00
 070             1537 Monrovia Ave.                      (26-1) See claim #12
 7100-00         Newport Beach, CA 92663                 duplicate of claim 12, deny


 000029          Coppley Ltd.                           Unsecured                                    $16,403.00          $14,991.53             $14,991.53
 070             56 York Blvd                            (29-1) Account Number (last 4
 7100-00         Hamilton, ON, Canada                    digits):1327
                 L8R 0A2


                               Subtotal for Class Unsecured                                         $319,781.19         $448,215.39            $413,075.96

                     Case Totals:                                                                   $322,959.19       $1,151,384.85            $423,170.54
          Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                 Printed: 09/25/19 02:07 PM   Ver: 22.02b
 17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 9 of
                                         12




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 17-10785 TMD
     Case Name: GATSBYS MEN WEAR, LLC
     Trustee Name: RANDOLPH N. OSHEROW
                         Balance on hand                                               $                 8,700.00

               Claims of secured creditors will be paid as follows:

                                                             Allowed             Interim
                                                             Amount of           Payment to         Proposed
       Claim No. Claimant                     Claim Asserted Claim               Date               Payment
       000001         Capital Stack LLC      $    23,555.88 $              0.00 $           0.00 $             0.00
       000002         Capital Stack, LLC $        23,555.88 $              0.00 $           0.00 $             0.00
                      JPMorgan Chase
       000009         Bank, N.A.             $   476,148.21 $              0.00 $           0.00 $             0.00
                      Atlas Acquisitions
       000010         LLC                    $   134,035.19 $              0.00 $           0.00 $             0.00
       000015         Travis County          $     5,008.62 $              0.00 $           0.00 $             0.00
       000023         Travis County          $     5,915.47 $              0.00 $           0.00 $             0.00
                 Total to be paid to secured creditors                                 $                       0.00
                 Remaining Balance                                                     $                 8,700.00


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: RANDOLPH N. OSHEROW $                       1,620.00 $                0.00 $        1,620.00
       Trustee Expenses: RANDOLPH N.
       OSHEROW                                           $         465.10 $                0.00 $          465.10
       Fees: United States Trustee                       $       4,716.28 $                0.00 $        4,716.28
                 Total to be paid for chapter 7 administrative expenses                $                 6,801.38
                 Remaining Balance                                                     $                 1,898.62




UST Form 101-7-TFR (5/1/2011) (Page: 9)
  17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 10
                                        of 12




               Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                            Interim Payments
                         Reason/Applicant                 Total Requested   to Date          Proposed Payment
      Other: Jane Allen CPA                               $        3,178.00 $                0.00 $    1,898.62
                 Total to be paid for prior chapter administrative expenses              $             1,898.62
                 Remaining Balance                                                       $                   0.00


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 2,200.30 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
                          Comptroller of Public
     000011A              Accounts                        $           0.00 $              0.00 $             0.00
                          Comptroller of Public
     000013               Accounts                        $           0.00 $              0.00 $             0.00
                          Comptroller of Public
     000028               Accounts                        $       2,200.30 $              0.00 $             0.00
                 Total to be paid to priority creditors                                  $                   0.00
                 Remaining Balance                                                       $                   0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 413,075.96 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
  17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 11
                                        of 12




                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
     000004               Waterside Brands Inc       $         5,957.55 $               0.00 $           0.00
                          Genesco Inc - DBA
     000005               Johnston & Murphy /        $        11,204.42 $               0.00 $           0.00
                          DDMG Inc aka David
     000006               Donahue Inc.               $         4,467.35 $               0.00 $           0.00
     000007               Oxford Industries          $       211,685.41 $               0.00 $           0.00
     000008               Robert Graham              $              0.00 $              0.00 $           0.00
     000012               Toes On The Nose           $         2,443.04 $               0.00 $           0.00
     000014               Insignia Dress             $         2,291.43 $               0.00 $           0.00
     000016               WH Clothiers Inc           $         4,517.25 $               0.00 $           0.00
     000017               CSHV HCG Retail, LLC       $        20,528.60 $               0.00 $           0.00
     000018               Hickey Freeman             $        15,129.24 $               0.00 $           0.00
                          White Oak Commercial
     000019               Finance, LLC               $              0.00 $              0.00 $           0.00
     000020               JZ Richards LTD            $         9,735.09 $               0.00 $           0.00
     000021               Swift Financial            $        43,510.42 $               0.00 $           0.00
                          Euler Hermes NA
     000022               Insurance Co               $         7,059.82 $               0.00 $           0.00
                          Robert Graham Designs
     000024               LLC                        $        47,150.08 $               0.00 $           0.00
     000025               Hugo Boss                  $        12,404.73 $               0.00 $           0.00
     000026               Toes On The Nose           $              0.00 $              0.00 $           0.00
     000029               Coppley Ltd.               $        14,991.53 $               0.00 $           0.00
                 Total to be paid to timely general unsecured creditors                $                 0.00
                 Remaining Balance                                                     $                 0.00




UST Form 101-7-TFR (5/1/2011) (Page: 11)
  17-10785-tmd Doc#224 Filed 11/14/19 Entered 11/14/19 13:47:59 Main Document Pg 12
                                        of 12




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
